Citation Nr: 9926821	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  97-06 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from September 1950 until 
July 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The appeal was previously remanded by the Board in 
October 1997.   


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a back 
disability is plausible and all available relevant evidence 
has been obtained for an equitable disposition of the appeal.

2.  A currently manifested back disability is not related to 
active service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107.  The reports of January 1996 VA 
examinations reflects that the veteran reported that he 
injured his back during active service and had had trouble 
ever since.  The diagnoses included chronic back pain 
secondary to previous injuries.  The National Personnel 
Records Center has reported that the veteran's clinical 
records are fire-related and cannot be reconstructed.  A 
response from Ellsworth Air Force Base reflects that it has 
no files or information regarding the veteran.  Private and 
VA treatment records have been obtained and the veteran has 
been afforded examinations and a personal hearing.  The Board 
is satisfied that all available relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.  

The report of the veteran's July 1954 service separation 
examination, and report of medical history completed in 
conjunction therewith, reflects that the veteran reported 
that he had no bone, joint, or other deformity and that 
examination indicated that his spine and other 
musculoskeletal system was normal.

A private health record reflects that in 1978 the veteran was 
placed on physical restriction at work secondary to 
prostatitis.  A private treatment record dated in March 1988 
reflects that the veteran reported that he worked part time 
lifting 55-gallon barrels.  He was unsure of any injury.  The 
assessment included acute mechanical back pain secondary to 
trauma.  The report of March 1989 private X-rays of the 
veteran's lumbosacral spine reflects that his lumbosacral 
spine was normal.  A September 1998 private treatment record 
reflects that the veteran reported a history of a broken foot 
on the left in 1952 but offered no complaints with respect to 
his back.  On examination he was able to bend over and touch 
his toes without tenderness.  

An April 1993 VA outpatient treatment record reflects that 
the veteran complained of low back pain due to an original 
injury in 1966.  X-rays were normal.

The reports of January 1996 VA examinations reflect that the 
veteran reported that, during service while lifting a camera, 
the camera fell on him and hurt his left foot and hurt his 
back.  Thereafter, he was given jobs that did not require any 
lifting and he had had trouble ever since then.  The 
diagnoses included chronic back pain secondary to previous 
injuries with no neurological deficits, decreased range of 
motion.  X-rays of the lumbosacral spine were normal. 

A November 1995 letter from the veteran's mother, statements 
from the veteran, and testimony offered during a personal 
hearing held in August 1996, all reflect that the veteran 
injured his lower back when a camera fell on him in 1952, 
during his active service.  The veteran testified that after 
the injury he was given duty that did not require manual 
labor.  Following service he would take pain medication and 
did not seek treatment from a doctor for years.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To the extent that testimony or statements have been offered 
that the veteran experienced an incident during service 
involving his back, lay persons are qualified to report such 
an incident.  However, lay persons are not qualified, to 
establish a medical diagnosis or show a medical etiology 
merely by their own assertion, as such matters require 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, the veteran's statements and 
testimony, as well as his mother's, reporting an incident 
involving the camera falling during service are probative, 
with respect to the occurrence of that incident.  However, 
these lay assertions will not be accorded any probative 
weight with respect to diagnosing any back disability that 
occurred at the time of the incident or relating any current 
back disability to the incident.  

Medical records that are contemporaneous with the event, 
i.e., treatment records prepared at the time the treatment or 
examination was given, will be accorded large probative 
weight, with respect to the findings present at the time of 
treatment or examination, because they reflect the most 
contemporaneous symptoms reported by the veteran and 
immediate medical finding relative to any contemporaneous 
complaints.  

Small probative weight will be accorded the reports of the 
January 1996 VA examinations to the extent that they relate 
current disability to previous injury because they 
necessarily rely upon the veteran's lay report of any 
previous injury and that injury's affect upon the veteran and 
relate to an injury that occurred more than 40 years prior to 
the examination.  

On the basis of the above analysis large probative weight has 
been accorded the veteran's July 1954 service separation 
examination and contemporaneous health records dated from 
1978 to 1993.  All of this evidence supports a finding that 
the veteran did not have a back disability during active 
service and that post service back complaints were related to 
incidents that occurred post service, from 1966 on.  The lay 
reports with respect to the camera falling have been accepted 
as probative and small probative weight has been accorded the 
reports of the January 1996 VA examination to the extent that 
they relate current disability to inservice injury.  In 
weighing the probative evidence in accordance with the 
weights assigned, the small weight of probative evidence 
supports a finding that the veteran has current disability of 
the back that is related to inservice injury and the large 
weight of probative evidence supports a finding that the 
veteran did not experience chronic disability of the back 
during service and that any current back disability is 
unrelated to inservice incident.  Therefore, a preponderance 
of the evidence is against a finding that the veteran has a 
current back disability that is related to inservice 
incident.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  


ORDER

Service connection for a back disability is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

